Citation Nr: 1531563	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  10-49 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and stress disorders, to include as secondary to migraine headaches.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection for sleep apnea has been raised by the record in a November 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been represented by the North Carolina Division of Veterans' Affairs since December 2013.  Unfortunately, the record shows that, because that organization has no presence in the RO, the RO opted not to give the Veteran's representative the opportunity to present evidence and/or argument in support of the claim, to include a VA Form 646 (Statement of Accredited Representative in Appealed Case).  VA must provide an appellant's accredited representative the opportunity to review the appeal and submit VA Form 646 once all development for the pending appeal  is complete, and prior to certification to BVA.  See VA Manual M21-1 MR, Part I, Chapter 5, Section F, § b (July 2015).  A remand is necessary to vindicate the Veteran's right to representation at all stages of the appeal.  See 38 C.F.R. § 20.600 (2014).  



Accordingly, the case is REMANDED for the following action:

The AOJ should provide the Veteran's entire claims folder, to include her Virtual VA and Veterans Benefits Management System (VBMS) electronic records, to her accredited representative, the North Carolina Division of Veterans' Affairs.  Following a review of all pertinent evidence of record, the Veteran's representative should provide a completed VA Form 646 in support of the claim.  Thereafter, the AOJ should return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


